TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00670-CR
                                      NO. 03-07-00671-CR




                               Charles Leonard Myers, Appellant

                                                 v.

                                  The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NOS. 725784 & 725786, HONORABLE MIKE DENTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On October 22, 2007, the Clerk received Charles Leonard Myers’s pro se “motions

to appeal” convictions in cause numbers 725784 and 725786. Treating the motions as notices of

appeal, the Clerk notified the trial court clerk. See Tex. R. App. P. 25.2(c)(1). We have been

informed by the clerk that in cause number 725784, Myers was convicted of violating a protective

order following a plea of no contest.         Sentence of 180 days in jail was imposed on

November 13, 2006.        Cause number 725786 was dismissed on the State’s motion on

November 13, 2006.

               Myers’s notice of appeal from the conviction in cause number 725784 was not timely

filed. See Tex. R. App. P. 26.2(a)(1). We lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. Slaton v. State, 981 S.W.2d 208
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). There is

nothing to appeal in cause number 725786. Accordingly, the appeals are dismissed.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 9, 2008

Do Not Publish




                                              2